On September 28, 1951, the Rent Administrator issued a certificate of eviction on the ground that three adult couples (the landlord and his wife, the landlord’s two children and their respective spouses), and an infant child living in the landlord’s five-room apartment constituted an overcrowded condition and an immediate and compelling necessity to obtain the tenant’s apartment for. the daughter of the landlord, who had recently been married. On January 6,. 1952, one of the adult couples (the landlord’s son and his wife) and the infant child, who had been living in the landlord’s apartment, only temporarily, moved therefrom. *947Thereafter, a summary proceeding was instituted to recover possession of the tenant's apartment, resulting in a final order in favor of the landlord on March 13, 1952. On May 28, 1952, the administrator revoked the certificate of eviction of September 28, 1951, on the ground that the landlord’s immediate and compelling necessity no longer existed. This is an appeal by the landlord from a final order dismissing his petition in an article 78 proceeding to review the determination of the administrator of May 28, 1952. Order unanimously affirmed, without costs. No opinion. Present — Nolan, P. J., Johnston, Adel, Wenzel and Schmidt, JJ.